                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                        Case No. 19-cv-00435-SVK
                                   8                     Plaintiff,
                                                                                               ORDER TO SHOW CAUSE RE
                                   9              v.                                           SETTLEMENT
                                  10     UNG A. HOONG, et al.,                                 Re: Dkt. No. 16
                                  11                     Defendants.

                                  12           Plaintiff reports that this case has settled. Dkt. 16. All previously-scheduled deadlines and
Northern District of California
 United States District Court




                                  13   appearances are vacated.

                                  14           By November 19, 2019, the parties shall file a stipulation of dismissal. If a dismissal is not

                                  15   filed by the specified date, then the parties shall appear on November 26, 2019 at 10:00 a.m. and

                                  16   show cause, if any, why the case should not be dismissed. Additionally, the parties shall file a

                                  17   statement in response to this Order no later than November 19, 2019, advising as to (1) the status of

                                  18   the parties’ efforts to finalize settlement, and (2) how much additional time, if any, is requested to

                                  19   finalize the settlement and file the dismissal.

                                  20           If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically

                                       vacated and the parties need not file a statement in response to this Order.
                                  21
                                               SO ORDERED.
                                  22
                                       Dated: September 19, 2019
                                  23

                                  24

                                  25
                                                                                                        SUSAN VAN KEULEN
                                  26                                                                    United States Magistrate Judge

                                  27

                                  28
